Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SERNIUCK et al. (2006/0006563).
	Regarding claims 1-3, 9-11, SERNIUCK et al. discloses a method of refilling a shooting pot cavity in a molding system comprising:
	storing instructions for controlling one or more controllers or processor are stored in any desirable computer-readable medium and/or data structure in order to control the movements of the various machine elements, e.g., the first and second 
	coordinating a refill of shooting pot cavity with the occurrence of the one or more controller stored with instructions to retract the wedge 40 (mold opening (trigger event)) to relax the melt in the “C” nozzle channel 6 to allow a small amount of “A” material to enter the “C” nozzle channel as shown in Fig.1 prior to refilling the shooting pot [0030].
	Regarding claim 4, SERNIUCK et al. discloses the position of wedge 40 is adjusted by servo actuator 41.  Wedge 40 can be used to set the shot size position while the mold is in its open position [0022].
	Regarding claim 8, SERNIUCK et al. discloses there is more than one molding cycle [0027].
	Regarding claims 13-14, SERNIUCK et al. discloses a second shooting pot 22 for material “C” and a second shooting pot piston 23, where centerline 43 indicates the axis through the center of the piston 23. Second shooting pot piston 23 is activated by control rod 24 that passes through the stripper plate 15, core plate 14 and the machine's moving platen 31 and is attached to movable plate 25 mounted behind the moving platen 31. The machine includes the aforementioned platens 30 and 31 that are mounted on a frame 32 and are guided in movement by tiebars 33. Also included are first injection unit 34 for plasticizing and injecting material "A" and second injection unit 35 for plasticizing and injecting material "C" [0021]-[0026].
	Regarding claims 15-19, SERNIUCK et al. discloses a control apparatus comprising a memory for storing instructions [0028]; and a controller comprising a .

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SCHAD et al. (6,152,721).
	Regarding claims 15-20, SCHAD et al. discloses a control system for controlling a shooting pot plunger in a molding system, the control system comprising:
	a controller comprising coordinating a refill of the shooting pot cavity with the occurrence of the sensor means 240 that detects the position and linear velocity of plates 222 and 224 (C6:L51-59) wherein the sensor information is stored in memory (C8:L46-54).

Claim(s) 15-23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BELZILE et al. (2012/0276235)
	Regarding claims 15-23 and 25, BELZIL et al. discloses a control system for controlling a shooting pot assembly in a molding system, the control system comprising:
	a computer system (208) configured to monitor and to control each shooting-pot assembly in the mold-runner system (200), so that each shooting-pot operates independently of one another. The parameters are independently monitored and shooting-pot assemblies are independently controlled, such as the stroke (also called travel) of each shooting-pot assembly and speed (feed rate) of each shooting-pot assembly. The stroke or travel is related to shot volume. The monitoring and controlling devices (which are also called sensors) used in the injection molding nozzle may be used for the monitoring and controlling of the shooting-pot assemblies. There are a number 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742